Exhibit 10.3

November 3, 2009

MasTec, Inc. and the other

Borrowers and Guarantors referred to below

800 Douglas Road, North Tower, 12th Floor

Coral Gables, Florida 33134

Attention: Chief Executive Officer

 

  Re: Consent to Precision Acquisition, Acknowledgment of Precision Convertible
Notes Issuance and Amendments to Loan Agreement

Ladies and Gentlemen:

We refer to the Second Amended and Restated Loan and Security Agreement dated
July 29, 2008 (as at any time amended, restated, modified or supplemented, the
“Loan Agreement”), by and among MasTec, Inc., a Florida corporation (“MasTec”),
certain of the Subsidiaries of MasTec which are identified on the signature
pages hereto (together with MasTec, collectively, “Borrowers”), the financial
institutions party thereto from time to time (the “Lenders”) and Bank of
America, N.A., as administrative agent for the Lenders (the “Agent”). All
capitalized terms used in this consent letter, unless otherwise defined herein,
shall have the meanings ascribed to such terms in the Loan Agreement.

Borrowers have advised the Agent and the Lenders that Precision Acquisition,
LLC, a Wisconsin limited liability company and a wholly-owned Subsidiary of
MasTec (“Precision Holdco”), has entered into that certain Membership Interest
Purchase Agreement dated November     , 2009 (the “Purchase Agreement”), among
Precision Holdco; MasTec; Precision Pipeline LLC, a Wisconsin limited liability
company (“Precision Pipeline”); Precision Transport Company, LLC, a Wisconsin
limited liability company (“Precision Transport”); Steven R. Rooney, an
individual resident of the State of Wisconsin (“Steven Rooney”); Michael Dan
Murphy, an individual resident of the State of Wisconsin (“Dan Murphy”); PPL
Management, Inc., a Wisconsin corporation (“PPL”; Steven Rooney, Dan Murphy and
PPL are collectively referred to herein as “Sellers” and individually as
“Seller”), and the other parties thereto, pursuant to which Precision Holdco has
agreed to purchase from Sellers and Sellers have agreed to sell to Precision
Holdco all of the issued and outstanding membership interests of each of
Prevision Pipeline and Precision Transport. The foregoing transaction is
hereinafter referred to as the “Precision Acquisition”.

Borrowers have further advised the Agent and Lenders that, prior to or
concurrently with the consummation of the Precision Acquisition, and in order to
finance a portion of the Purchase Price thereof, MasTec intends to issue, either
through a public offering or a private placement, new convertible notes in the
original principal amount of up to $100,000,000, but not less than $75,000,000,
pursuant to a second supplemental indenture to the existing New Convertible
Notes Indenture.

Borrowers acknowledge that pursuant to Section 10.2.13 of the Loan Agreement,
Precision Holdco and MasTec may not consummate the Precision Acquisition unless
such Acquisition constitutes a Permitted Acquisition under the Loan Agreement.
Borrowers have represented to the Agent and the Lenders that, with the exception
of (i) the amount of the Purchase Price, and (ii) MasTec’s request that the Debt
incurred by Borrowers to finance the Precision Acquisition not be required to
constitute Subordinated Debt payable to the Sellers, the Precision Acquisition
will constitute a Permitted Acquisition under the Loan Agreement.



--------------------------------------------------------------------------------

Notwithstanding (i) the fact that the Purchase Price of the Precision
Acquisition exceeds the amount permitted under the Loan Agreement, and
(ii) MasTec’s request that the Debt used to finance the Precision Acquisition
not constitute Subordinated Debt payable to the Sellers, Borrowers and
Guarantors have requested that the Agent and the Lenders acknowledge and consent
to the Precision Acquisition as a Permitted Acquisition under the Loan
Agreement.

Borrowers acknowledge that, pursuant to Section 10.2.3 of the Loan Agreement,
Borrowers may not create, incur, assume, guarantee or suffer to exist any Debt,
except for, among other exceptions, unsecured Debt to the extent that (i) such
Debt is not scheduled to amortize or mature prior to the last day of the Term,
and (ii) the aggregate amount of such Debt, together with all other Debt of
MasTec, does not exceed the maximum aggregate amount of Debt that any of the
Obligors are permitted to incur under the Indenture or the New Convertible Notes
Indenture.

The Agent and the Lenders are willing to acknowledge and consent to the
Precision Acquisition as a Permitted Acquisition, and to acknowledge the
incurrence of Debt by Borrowers under the proposed convertible notes, in each
case subject to the terms and conditions set forth herein.

The parties also desire to amend the Loan Agreement, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, for the sum of TEN DOLLARS ($10.00) in hand paid and other good
and valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Acknowledgment of and Consent to Precision Acquisition as a Permitted
Acquisition. At the request of Borrowers, the Agent and the Lenders hereby
acknowledge and consent to the Precision Acquisition as a Permitted Acquisition,
so long as the following conditions have been satisfied in form and substance
satisfactory to the Agent on the date of the closing of the Precision
Acquisition (which closing date shall be no later than December 16, 2009):

(i) Borrowers shall have satisfied all of the conditions to a Permitted
Acquisition set forth in the Loan Agreement other than the Purchase Price
requirement set forth in clauses (c) and (g) of the definition of “Permitted
Acquisition”;

(ii) The Purchase Price of the Precision Acquisition shall not exceed
$170,000,000 (excluding any earn-out payments due Sellers after the date
hereof), which Purchase Price shall consist of (A) up to $150,000,000 in cash,
and (B) the assumption or guaranty of certain existing equipment loans of up to
$20,000,000 in the aggregate, provided that any existing equipment loans assumed
in excess of $20,000,000 will accordingly reduce the cash portion of the
Purchase Price on a dollar-for-dollar basis;

(iii) Borrowers shall have delivered to the Agent a duly executed Certificate
Regarding Permitted Acquisition, in the form attached as Exhibit A hereto,
together with all attachments thereto and other documents referenced therein and
required to be delivered in connection therewith, including, without limitation,
the Purchase Agreement, all exhibits and schedules thereto, and each employment
agreement entered into by Steven Rooney or Dan Murphy with Precision Pipeline in
connection with the Precision Acquisition;



--------------------------------------------------------------------------------

(iv) The Precision Acquisition shall be in compliance with the provisions of all
Applicable Law (including, without limitation, the Hart Scott Rodino Antitrust
Improvements Act of 1976, as amended);

(v) MasTec shall have certified to the Agent in writing that the issuance of the
proposed convertible notes in connection with the Precision Acquisition, and the
incurrence of the Debt thereunder, are permitted under and do not violate the
provisions of the Indenture or the New Convertible Notes Indenture, or cause to
exist a default thereunder;

(vi) (A) The Agent shall have received a true, complete and correct copy of the
executed indenture pursuant to which the proposed convertible notes are to be
issued, the final terms of which are satisfactory to Agent and Lenders, (B) the
proposed convertible notes shall at all times remain unsecured, and (C) the
provisions regarding the restrictions on, and priorities of, “Indebtedness” and
“Liens” contained in such indenture and notes are effective to permit the Loan
Agreement, the Obligations thereunder, and Agent’s Liens securing the
Obligations (and without limiting the generality of the foregoing, there shall
be no restriction on the principal amount of indebtedness of the “Credit
Facility” (or the equivalent term defined in the proposed convertible notes
indenture)); and

(vii) Borrowers and Guarantors shall have duly executed and delivered this
consent and letter amendment and agreed to the amendments to the Loan Agreement
set forth herein; and

(viii) The Precision Acquisition shall have occurred and each of Precision
Pipeline and Precision Transport shall have delivered the agreements, documents
and instruments required by Agent in order for Precision Pipeline and Precision
Transport to be joined as Borrowers under the Loan Agreement.

2. Amendments to Loan Agreement. In connection with the proposed Precision
Acquisition, the parties hereto hereby agree to amend the Loan Agreement as
follows; provided, that with the exception of the amendment to the Loan
Agreement in clause (a) of this Section 2 below, which shall be effective on the
date of this letter agreement, all amendments to the Loan Agreement set forth in
this Section 2 shall only be effective upon the satisfaction of the conditions
(i) through (viii) set forth in Section 1 above:

(a) By deleting the pricing grid set forth in the definition of “Applicable
Margin” contained in Section 1.1 of the Loan Agreement, and by substituting in
lieu thereof the following new pricing grid:

 

Level

  

Leverage Ratio

   Applicable
LIBOR Margin     Applicable Base
Rate Margin   I    ³ 4.00 to 1.00    3.00 %    1.75 %  II   

£ 3.00 to l.00 but

< 4.00 to 1.00

   2.75 %    1.50 %  III   

³ 2.00 to l.00 but

< 3.00 to 1.00

   2.50 %    1.25 %  IV   

³ 1.50 to l.00 but

< 2.00 to 1.00

   2.25 %    1.25 % 

 



--------------------------------------------------------------------------------

(b) By deleting clause (b) of the definition of “Change of Control” contained in
Section 1.1 of the Loan Agreement, and by substituting in lieu thereof the
following

(b) any “Change of Control,” “Change in Control” or similar event or
circumstance, however defined or designated, under the Indenture (as in effect
on the date of this Agreement), or any “Change of Control”, “Change in Control”,
“Fundamental Change” or similar event or circumstance, however defined or
designated, under the New Convertible Notes or New Convertible Notes Indenture
or under the Precision Convertible Notes or the Precision Convertible Notes
Indenture (each as in effect on the effective date thereof) shall occur.

(c) By adding the following new definitions of “Precision Convertible Notes”,
“Precision Convertible Notes Indenture” and “Precision Multiemployer Plan” to
Section 1.1 of the Loan Agreement, in proper alphabetical sequence:

Precision Convertible Notes - MasTec’s Senior Convertible Notes having a
maturity of not sooner than five (5) years from the issuance date thereof in the
original principal amount of up to $100,000,000, but not less than $75,000,000,
issued pursuant to the Precision Convertible Notes Indenture, on or before
November 30, 2009, on an unsecured basis and otherwise on terms satisfactory to
Agent and Lenders.

Precision Convertible Notes Indenture - the supplemental indenture to the New
Convertible Notes Indenture among MasTec, its Subsidiaries and U.S. Bank,
National Association, as Trustee, governing the Precision Convertible Notes.

Precision Multiemployer Plans - with respect to Precision Pipeline as a
contributing employer, the Pipeline Industry Pension Fund, the Laborers National
Pension Fund, and the Central Pension Fund, and any other Multiemployer Plan to
which Precision Pipeline is or was required to contribute to on or before
November     , 2009, provided, that each of such Plans is one under which
substantially all of the employees with respect to whom Precision Pipeline has
an obligation to contribute perform work in the building and construction
industry, within the meaning of the exemptions to the withdrawal liability rules
under ERISA that are applicable to employers in the building and construction
industry; and provided, further, that each of such Plans (and Borrowers’
liability thereunder) is and remains in compliance with, and does not at any
time result in a breach or default under, any other provisions of this
Agreement.



--------------------------------------------------------------------------------

(d) By deleting the definition of “Refinancing Conditions” contained in
Section 1.1 of the Loan Agreement in its entirety, and by substituting in lieu
thereof the following:

Refinancing Conditions - the following conditions, each of which must be
satisfied before Refinancing Debt shall be permitted under Section 10.2.3 of
this Agreement: (i) the Refinancing Debt is in an aggregate principal amount
that does not exceed the aggregate principal amount of the Debt being extended,
renewed or refinanced (or in the case of each of (A) the Indenture and Senior
Notes, (B) the New Convertible Notes Indenture and the New Convertible Notes,
and (C) the Precision Convertible Notes Indenture and the Precision Convertible
Notes, the original principal amount of the Senior Notes, the New Convertible
Notes and the Precision Convertible Notes, as applicable), (ii) the Refinancing
Debt has a later or equal final maturity and a longer or equal weighted average
life than the Debt being extended, renewed or refinanced, (iii) the Refinancing
Debt does not bear a rate of interest that exceeds a market rate (as determined
in good faith by a Senior Officer) as of the date of such extension, renewal or
refinancing, (iv) if the Debt being extended, renewed or refinanced is
subordinate to the Obligations, the Refinancing Debt is subordinated to the same
extent, (v) the covenants contained in any instrument or agreement relating to
the Refinancing Debt are no less favorable to Obligors than those relating to
the Debt being extended, renewed or refinanced, and (vi) at the time of and
after giving effect to such extension, renewal or refinancing, no Default or
Event of Default shall exist.

(e) By deleting subclause (z) of Section 2.1.3 of the Loan Agreement in its
entirety, and by substituting in lieu thereof the following new subclause (z):

(z) to defease, redeem or refinance any of the Senior Notes, the New Convertible
Notes or the Precision Convertible Notes.

(f) By deleting Section 10.1.13 of the Loan Agreement in its entirety, and by
substituting in lieu thereof the following new Section 10.1.13:

10.1.13. Compliance with Indenture, New Convertible Notes Indenture and
Precision Convertible Notes. Comply with the terms and provisions of (a) the
Indenture and the Senior Notes, (b) the New Convertible Notes Indenture and the
New Convertible Notes and (c) the Precision Convertible Notes Indenture and the
Precision Convertible Notes.

(g) By deleting subclause (ii) of Section 10.2.3 of the Loan Agreement in its
entirety, and by substituting in lieu thereof the following new subclause (ii):

(ii) each of the Senior Notes, the New Convertible Notes and the Precision
Convertible Notes;



--------------------------------------------------------------------------------

(h) By deleting the final paragraph of Section 10.2.3 of the Loan Agreement, and
by substituting in lieu thereof the following new final paragraph:

None of the provisions of this Section 10.2.3 that authorize any Obligor to
incur any Debt shall be deemed to (A) override, modify or waive any of the
provisions of Section 10.3, which shall constitute an independent and separate
covenant and obligation of each Borrower, or (B) permit any Obligor to incur any
Debt in violation of any provision of the Indenture, the New Convertible Notes
Indenture, or the Precision Convertible Notes Indenture.

(i) By deleting Section 10.2.23 of the Loan Agreement in its entirety, and by
substituting in lieu thereof the following new Section 10.2.23:

10.2.23. Multiemployer Plans. Become, or permit any Subsidiary to become a party
to a Multiemployer Plan other than the Precision Multiemployer Plans.

(j) By deleting Section 10.2.24 of the Loan Agreement in its entirety, and by
substituting in lieu thereof the following new Section 10.2.24:

10.2.24. Amendments to Other Agreements. Amend the interest rate or principal
amount or schedule of payments of principal and interest with respect to any
Debt (other than the Obligations), or any dividend rate or redemption schedule
applicable to any preferred stock of an Obligor, other than to reduce the
interest or dividend rate or to extend any such schedule of payments or
redemption schedule, or amend or cause or permit to be amended in any material
respect, or in any respect that may be adverse to the interests of Agent or
Lenders, (i) the Indenture or any other agreement at any time governing or
evidencing Subordinated Debt, (ii) the New Convertible Notes Indenture or any
other agreement at any time governing or evidencing the New Convertible Notes,
(iii) the Precision Convertible Notes Indenture or any other agreement at any
time governing or evidencing the Precision Convertible Notes, or (iv) the
general indemnity agreement between any Obligor and any surety that has issued
any outstanding surety bonds for the account of such Obligor or any related
intercreditor agreement.

(k) By deleting Section 12.1.6 of the Loan Agreement in its entirety, and by
substituting in lieu thereof the following new Section 12.1.6:

12.1.6 Other Defaults. There shall occur any default or event of default on the
part of any Obligor or any Subsidiary under (i) the Indenture, (ii) the New
Convertible Notes Indenture, (iii) the Precision Convertible Notes Indenture, or
(iv) under any other agreement, document or instrument to which such Obligor or
such Subsidiary is a party or by which such Obligor or such Subsidiary or any of
their respective Properties is bound, creating or relating to any Debt (other
than the Obligations) in excess of $2,500,000, in each case under this clause
(iv) if the payment or maturity of such Debt may be accelerated in consequence
of such default or event of default or demand for payment of such Debt may be
made.



--------------------------------------------------------------------------------

3. Inclusion of Assets in Borrowing Base. Borrowers hereby acknowledge and agree
that, notwithstanding any provision of the Loan Agreement to the contrary, in
connection with the Precision Acquisition, no Accounts or Equipment acquired
pursuant to the Precision Acquisition shall be included in the Borrowing Base
prior to Agent’s review and satisfaction with such appraisals, commercial
finance exams and other assessments of such Accounts and related Inventory,
Equipment and Real Estate as the Agent has requested, which appraisals, exams
and other assessments shall be provided at Borrowers’ sole expense.

4. Consent Fees; Expenses of Agent. In consideration of Agent’s and Lenders’
willingness to enter into this consent and letter amendment, the Borrowers
hereby jointly and severally agree to pay to Agent, for the Pro Rata benefit of
the Lenders that are signatories to this consent and letter amendment, a
nonrefundable fee in the amount of $262,500 in immediately available funds on
the date hereof which shall be fully earned on such date. Additionally, to
induce Agent and Lenders to enter into this consent and letter amendment and
grant the accommodations set forth herein, Borrowers hereby jointly and
severally agree to pay, on the date hereof any other fee required by Agent
individually, and on demand, all costs and expenses incurred by Agent in
connection with the preparation, negotiation and execution of this consent and
letter amendment and any other Loan Documents executed pursuant hereto and any
and all amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Agent’s legal counsel and any taxes or
expenses associated with or incurred in connection with any instrument or
agreement referred to herein or contemplated hereby.

5. Additional Inducements. To induce the Agent and the Lenders to enter into
this consent and letter amendment and consent to or acknowledge Borrowers’
requests set forth above, by their signatures below, each Borrower hereby
represents and warrants to the Agent and the Lenders that (a) the Precision
Acquisition does not or will not conflict with, result in a breach of, or
constitute a default under any material provision of any indenture, agreement or
other instrument to which any Borrower is a party or by which any Borrower or
any of its properties are or may be bound; and (b) no Default or Event of
Default exists on the date hereof or will result from the consummation of the
Precision Acquisition.

6. Miscellaneous. The consents, amendments and agreements set forth herein shall
be effective, subject to the foregoing conditions, when the Agent receives five
(5) counterparts of this consent and letter amendment, duly executed by each
Borrower and the Lenders. The consents, amendments and acknowledgments herein
are limited as written and do not constitute consents, amendments,
acknowledgments, waivers or releases by the Agent or any Lender of any provision
of the Loan Agreement or any right of the Agent or any Lender thereunder, except
as expressly set forth herein. This consent and letter amendment shall be part
of the Loan Agreement and a breach of any representation, warranty or covenant
herein shall constitute an Event of Default. Nothing herein shall be construed
to be an admission by Borrowers that the Agent’s and the Lenders’ consent or
acknowledgment is required with respect to future acquisitions constituting
Permitted Acquisitions under the Loan Agreement. To the fullest extent permitted
by Applicable Law, the parties hereto each hereby waives the right to trial by
jury in any action, suit, counterclaim or proceeding arising out of or related
to this consent and letter amendment.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

This consent and letter amendment shall be governed by and construed in
accordance with the internal laws of the State of Georgia and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This consent and letter amendment may be executed in any
number of counterparts and by different parties to this consent and letter
amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
amendment. Any signature page counterpart delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature page
counterpart hereto.

 

Very truly yours,

BANK OF AMERICA, N.A.,

as Agent and a Lender

By:  

/s/ Dennis S. Losin

  Name:  

Dennis S. Losin

  Title:  

Senior Vice President

[Signatures continue on following page.]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender

By:

 

/s/ Brian Miner

 

Name:

 

Brian Miner

 

Title:

 

Duly Authorized Signatory

[Signatures continue on following page.]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Jay Stein

 

Name:

 

Jay Stein

 

Title:

 

Vice President

[Signatures continue on following page.]



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC.,

as a Lender

By:  

/s/ Uri Sky

  Name:  

Uri Sky

  Title:  

VP Credit

By:  

/s/ Jennifer Humphrey

  Name:  

Jennifer Humphrey

  Title:  

Vice President, Operations

[Signatures continue on following page.]



--------------------------------------------------------------------------------

  BORROWERS:

MASTEC, INC.

By:  

/s/ C. Robert Campbell

Name:  

C. Robert Campbell

Title:  

EVP & CFO

MASTEC CONTRACTING COMPANY, INC.

By:  

/s/ C. Robert Campbell

Name:  

C. Robert Campbell

Title:  

EVP & CFO

MASTEC SERVICES COMPANY, INC.

By:  

/s/ C. Robert Campbell

Name:  

C. Robert Campbell

Title:  

EVP & CFO

MASTEC NORTH AMERICA, INC.

By:  

/s/ C. Robert Campbell

Name:  

C. Robert Campbell

Title:  

EVP & CFO

CHURCH & TOWER, INC.

By:  

/s/ C. Robert Campbell

Name:  

C. Robert Campbell

Title:  

EVP & CFO

POWER PARTNERS MASTEC, LLC

By:  

/s/ C. Robert Campbell

Name:  

C. Robert Campbell

Title:  

EVP & CFO

GLOBETEC CONSTRUCTION, LLC

By:  

/s/ C. Robert Campbell

Name:  

C. Robert Campbell

Title:  

EVP & CFO

[Signatures continue on following page.]



--------------------------------------------------------------------------------

THREE PHASE LINE CONSTRUCTION, INC. By:  

/s/ Peter Johnson

Name:  

Peter Johnson

Title:  

President

PUMPCO, INC. By:  

/s/ C. Robert Campbell

Name:  

C. Robert Campbell

Title:  

EVP & CFO

NSORO MASTEC, LLC By:  

/s/ C. Robert Campbell

Name:  

C. Robert Campbell

Title:  

EVP & CFO

WANZEK CONSTRUCTION, INC. By:  

/s/ C. Robert Campbell

Name:  

C. Robert Campbell

Title:  

EVP & CFO

MASTEC RESIDENTIAL SERVICES, LLC  

By:

  MasTec North America, Inc.,     its sole Member By:  

/s/ C. Robert Campbell

Name:  

C. Robert Campbell

Title:  

EVP & CFO

[Signatures continue on following page.]



--------------------------------------------------------------------------------

GUARANTORS:

 

PHASECOM SYSTEMS INC.

  By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

EVP & CFO

 

INTEGRAL POWER & TELECOMMUNICATIONS

CORPORATION, LTD.

  By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

EVP & CFO

 

MASTEC NORTH AMERICA AC, LLC

  By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

EVP & CFO

 

THREE PHASE ACQUISITION CORP.

  By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

EVP & CFO

 